Citation Nr: 0024223	
Decision Date: 09/12/00    Archive Date: 09/21/00

DOCKET NO.  92-16 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey
               

THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Keith D. Snyder, attorney


WITNESSES AT HEARINGS ON APPEAL

Appellant and son




ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1944 to November 
1945.  Further, he was held as a prisoner of war (POW) from 
January 1945 to April 1945.

The veteran died in December 1990, and the appellant is his 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 1991 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.  However, the RO in Newark, New Jersey, 
now has jurisdiction over the case.

The veteran provided testimony before Members of the Board in 
November 1992 and August 1997.  Transcripts of both hearings 
are of record.

This matter was previously before the Board in April 1994, 
November 1997, and January 2000.  In April 1994, the Board 
remanded the case for additional development.  When it was 
returned for further appellate consideration in November 
1997, the Board denied the claim as not well grounded.  

The appellant appealed the Board's November 1997 decision to 
the United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court").  In June 1998, the 
Court vacated the Board's decision and remanded the claim for 
additional development pursuant to a joint motion filed by 
the appellant's attorney and the Office of General Counsel 
for VA.  The joint motion found the appellant's claim to be 
well grounded and remanded the issue to the Board for 
additional development and readjudication.  (A copy of the 
joint motion is in the claims folder.)

The appellant's attorney was advised by letter in December 
1998 that pursuant to the Court's remand, the Board was 
requesting an opinion from a medical expert associated with 
the VA concerning medical questions involved in the case.  A 
copy of the Board's request for the opinion was furnished to 
the attorney.  The requested medical opinion (hereinafter, 
"VHA opinion") was received by the Board later in December 
1998 and a copy of the opinion was furnished to the 
appellant's attorney.  

In March 1999 correspondence, the appellant's attorney 
questioned the adequacy and thoroughness of the December 1998 
VHA opinion.  In May 1999 correspondence, the Board advised 
the appellant's attorney that it was undertaking additional 
inquiry into the medical questions involved in the case.  In 
June 1999, the attorney was furnished a copy of the Board's 
second request asking the same medical expert to elaborate on 
and add to his original opinion of December 1998.  

The medical expert's response was received at the Board in 
October 1999 and a copy was furnished to the appellant's 
attorney.  In December 1999, the attorney advised the Board 
that there would be no response to the second medical 
opinion.

In January 2000, the Board remanded the case to obtain 
additional medical records.  The RO subsequent issued 
development letters in February 2000 requesting additional 
records in accord with the Board's remand.  However, no 
response was received in regard to this correspondence.  
Accordingly, the Board finds that the RO has taken all 
reasonable efforts to comply with the January 2000 remand 
directives, and that any deficiency in the record was not due 
to any fault on the part of the RO.  Therefore, a new remand 
is not required in order to comply with the holding of 
Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The veteran's death certificate shows that he died in 
December 1990.  His immediate cause of death was listed as 
septicemia due to or as a consequence of infected ischemic 
ulcers of the hands due to or as a consequence of atheroscle-
rotic cardiovascular disease.  Diabetes mellitus was listed 
as a significant condition which contributed to the veteran's 
death.

2.  The veteran was held as a POW from January 1945 to April 
1945.

3.  Prior to his death, the veteran reported that he had 
experienced swollen and painful joints while held as a POW.

4.  At the time of the veteran's death, service connection 
had been established for shrapnel fragment wound of the right 
ankle, rated zero percent disabling (noncompensable), and 
irritable bowel syndrome, rated 10 percent disabling.

5.  The preponderance of the evidence is against a finding 
that a disability incurred in or aggravated by active service 
was the principal or a contributory cause of the veteran's 
death.


CONCLUSION OF LAW

The appellant is not entitled to a grant of service 
connection for the cause of the veteran's death.  38 U.S.C.A. 
§§ 1101, 1110, 1310, 1312, 5107 (West 1991); 38 C.F.R. 
§§ 3.309, 3.312 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background.  The veteran's death certificate shows that he 
died in December 1990 due to septicemia due to or as a 
consequence of infected ischemic ulcers of the hands due to 
or as a consequence of atherosclerotic cardiovascular 
disease.  It was further noted that diabetes mellitus was a 
significant condition which contributed to the veteran's 
death but was not related to septicemia, the immediate cause 
of death.  The death certificate does not indicate whether an 
autopsy was performed.  At the time of his death, service 
connection was in effect for shrapnel fragment wound of the 
right ankle, rated as noncompensable, and irritable bowel 
syndrome, rated 10 percent disabling.

The veteran's service medical records reveal that when he was 
examined for service in December 1941, his cardiovascular 
system was found to be normal.  Further, these records 
reflect that he was interned as a POW from January to April 
1945.  When he was examined in November 1945 prior to his 
release from service, it was noted that he had been 
hospitalized in January 1945 for three months at a German POW 
camp hospital for shrapnel in the right ankle.  It was also 
noted that his cardiovascular system was again found to be 
normal upon separation.

An April 1949 Certificate of Attending Physician reflects 
that the veteran was seen in April 1949 for complaints that 
his left ankle, right shoulder, and elbow were red, hot and 
swollen.  A diagnosis of recurrent episode of acute rheumatic 
fever was given.  The physician noted that the joint symptoms 
subsided without residuals and that the veteran reported a 
similar attack in January 1945 while he was held as a POW.

A June 1949 report of VA examination reflects that the 
veteran reported a history of rheumatic fever since being 
held as a POW in 1945.  It was reported that while a POW the 
veteran had intermittent fever, swollen and tender joints, 
and was kept in bed for 2 months.  Further, it was noted that 
no records of treatment or examination during this time had 
been found.  In April 1949 he developed aching, pain, and 
swelling of his ankles, knees, wrists, and elbows, and was 
given medication for acute rheumatic fever.  Examination of 
his cardiovascular system revealed that heart size was nor-
mal.  Sinus arrhythmia was noted, but it was commented that 
no gross disturbance of rhythm was present.  Heart sounds 
were normal except for slight accentuation of P2 after 
exercise.  There was an apical systolic murmur and a pulmonic 
systolic murmur, both accentuated by exercise.  An 
electrocardiographic report shows that marked sinus 
arrhythmia was detected.  The examiner commented that it was 
too early to tell whether mitral valve scarring was 
responsible for the apical systolic murmur and that re-
examination was suggested in 6 to 12 months.  Examination 
also revealed that his tonsils were chronically diseased.  
The examiner diagnosed chronic hypertrophic tonsillitis and 
noted the possibility that this condition could be a factor 
in the causation of the rheumatic fever.

Private inpatient treatment records, dated from November 1986 
to January 1987, reflect that discharge diagnoses included 
atherosclerosis with carotid stenosis, arteriosclerotic heart 
disease and peripheral vascular disease; diabetes mellitus 
times seven years; left ventricular hypertrophy with septal 
hypocontractility; hypertension; irritable bowel syndrome; 
history of peptic ulcer disease with reflux esophagitis; and 
history of rheumatic fever times two in the past.  The 
remainder of the treatment reports are silent with regard to 
rheumatic fever.

A Former POW Medical History, completed in October 1988, 
reflects that the veteran reported that he experienced 
rheumatic disease and fever during captivity.  The veteran 
also indicated that during his captivity he had experienced 
severe dysentery, numbness, tingling, or pain in the fingers 
or feet, a rapid heart beat, skipped or missed heart beats, 
poor night vision, hearing disorder, excessive thirst, 
swollen glands, numbness or weakness in the arms or legs, 
diarrhea, chills, aches or pains in the muscles and/or 
joints, unsteady gait, swelling in the joints, swelling of 
the legs and/or feet, swelling of the muscles, and 
psychological or emotional problems.

At the October 1988 VA POW examination, it was reported that 
the veteran's main medical problems stemmed from the 
consequences of atherosclerotic vascular disease; a left 
below-the-knee amputation in 1967 secondary to trauma; and 
mild residuals of a left brain stroke with right hemiparesis.  
It was also noted that diabetes mellitus was identified in 
1970 and that the veteran was then Insulin Dependent; that he 
had undergone surgery in 1981 for claudication; that he had 
experienced a septic emboli for old gortex graft in 1986; and 
that he was on 3 different medications for hypertension which 
had been diagnosed in 1985.  Cardiovascular examination was 
negative for rheumatic fever, chest pain or discomfort, 
shortness of breath, paroxysmal nocturnal dyspnea, 
palpitations, murmurs, edema, and thrombophlebitis.  The 
physician specifically noted that the veteran had had 
rheumatic fever two times, in service and once several years 
later, but that examination was negative for "rheumatic 
heart."

Terminal treatment records from the Glens Falls Hospital, 
which cover a period from November to December 1990, reflect 
that the veteran was admitted for recurrent emesis and 
gastrointestinal bleeding.  The discharge summary indicates 
that the veteran had multiple medical problems, including 
long standing insulin dependent diabetes mellitus, severe 
hypertension (including status post malignant hypertension), 
renal vascular disease, atherosclerotic cardiovascular 
disease, hypertensive cardiovascular disease with previous 
angina, and congestive heart failure.  The final diagnoses 
were gastrointestinal bleeding, recurrent emesis, diabetic 
gastroparesis, insulin dependent diabetes mellitus, diabetic 
glomerulosclerosis, end stage chronic renal failure, severe 
atherosclerotic cardiovascular disease, status post 
congestive cardiac failure, cerebrovascular disease, severe 
peripheral vascular disease, diabetic neuropathy, vascular 
steal syndrome of the hands with ulceration of the fingers, 
metabolic encephalopathy, and urinary tract infection.  It 
was noted that the veteran had severe multi-system disease, 
his condition continued to deteriorate, and he expired.

During the November 1992 hearing, the appellant's son 
testified that the veteran experienced recurrent sore 
throats, swollen joints, and high fevers after service.  He 
further stated that the rheumatic fever combined with 
excessive drinking, to hide other psychological problems, 
attacked his father's cardiovascular system.  Also, he 
recalled that, although his father did not actually say 
frostbite, he mentioned experiencing bitter cold during his 
period of captivity and complained of tingling of the hands 
after service.  He felt that the veteran's bodily functions, 
with the possible exception of diabetes, were affected by the 
weight loss, vitamin deficiency, and general POW experience.  
The appellant's son reported that his father never saw a 
doctor for anything until the mid 1970's and was first 
diagnosed with cardiovascular disease in the early 1980's.  
He stated that the ulcers which developed on the veteran's 
hands and feet prior to his death were attributable to 
frostbite sustained during service and residual circulation 
problems.  The appellant recalled that, upon his return from 
service, her husband had all kinds of problems, one sickness 
after another.

Similar testimony was provided by the appellant and her son 
during an August 1997 hearing before the undersigned Board 
Member.  Additionally, the veteran's son testified that, 
during a conversation with one of the veteran's physicians, 
the physician agreed that this [infected skin condition] was 
more than likely carried on from the whole POW experience.  
He further stated that the veteran developed septicemia 
because of loss of circulation as a result of frostbite.  It 
was noted that the veteran was diagnosed with geriatric 
diabetes and that there was no medical evidence that would 
tend to link it to his military service.

As noted above, the Board denied service connection for the 
cause of the veteran's death in November 1997.  The Board 
found that the claim was not well grounded.  Thereafter, the 
appellant appealed the Board's decision to the Court, which 
vacated the decision in June 1998 and remanded for additional 
development pursuant to a joint motion.  In the joint motion, 
it was asserted that the appellant's claim for the cause of 
the veteran's death was well grounded.  Among other things, 
it was noted that the veteran reported that he had 
experienced swollen and painful joints while held as a POW, 
and that the POW presumptive provisions included ischemic 
heart disease as part of beriberi heart disease when there 
was localized edema during captivity.  It was also noted that 
peptic ulcer disease was a presumptive condition when 
manifested to a degree of 10 percent or more during the 
lifetime of a veteran who was held as a POW.  

Following the Court's Order, the Board requested an opinion 
from a medical expert associated with the VA in December 1998 
concerning medical questions involved in the case.  The Board 
requested that the veteran's claims folder be reviewed and 
that an opinion be provided regarding the following 
questions:

1.  Did the veteran have beriberi or 
ischemic heart disease resulting from his 
POW experience that caused his death or 
contributed substantially or materially 
to his death in December 1990?  Comment 
on whether the symptoms which the veteran 
reported that he experienced during 
captivity constitute symptomatology 
indicative of wet beriberi.

2.  Did the veteran have peptic ulcer 
disease at any time after service 
discharge.  If peptic ulcer disease was 
present, did it cause or contribute 
substantially or materially to the 
veteran's death in December 1990?

A VHA opinion was subsequently promulgated later in December 
1998 by the Chief of the Infectious Disease Section for the 
Tampa, Florida, VA Hospital, and was as follows:

This opinion is in response to your 
request of December 15, 1998 regarding 
the above referenced BVA appellant.

[The veteran] is a 71 year-old deceased 
POW who was 0% service-connected for 
right ankle shell fragment wound, and 10% 
service-connected for irritable bowel 
syndrome.

Based on the records available, there was 
no objective basis for linkage of his 
death from his POW experience, including 
unsubstantiated wet beriberi while he was 
a POW for three months in 1945.  Rather, 
it appears that the patient clearly died 
of septicemia, as described in his 
Certificate of Death, resulting from his 
long history of diabetes mellitus, severe 
peripheral vascular disease resulting in 
amputation, and ischemic ulcers of his 
hands secondary to his peripheral 
vascular disease, and history of tobacco 
abuse.  It is noted he also underwent 
arteriovenous fistula for dialysis 
secondary to chronic end stage renal 
disease.  The results would seem clearly 
connected to his disease process, rather 
than to exposure to cold or his illness 
as a POW 45 years previously.

While it cannot be determined that the 
patient had peptic ulcer disease, he 
clearly had upper GI bleeding immediately 
prior to his death, but this was not the 
cause of his demise.

This opinion is furnished at the request 
of our Office of Chief of Staff, and is 
returned with the C-File, as requested.  
Should you require further information on 
this subject, please feel free to re-
contact me.

A copy of the December 1998 VHA opinion was provided to the 
appellant's attorney, who subsequently questioned the 
opinion's adequacy and thoroughness in March 1999 
correspondence.  The attorney contended that while the 
physician stated that the claims file was being returned to 
the Board, there was no indication that he had actually 
reviewed the records contained therein, including the 
December 1990 discharge summary from Glens Falls Hospital.  
Moreover, the attorney contended that the physician did not 
answer the questions in the Board's opinion request.

In May 1999 correspondence, the Board advised the appellant's 
attorney that it was undertaking additional inquiry into the 
medical questions involved in the case.  In June 1999, the 
attorney was furnished a copy of the Board's second request 
asking the same medical expert to elaborate on and add to his 
original opinion of December 1998.  

The record indicates that index cards were received at the 
Board in July 1999 which were identified as being medical 
records from Dr. Joseph Feingold.  The initial entry is dated 
in November 1971 and the last entry in dated in October 1985.  
An entry dated in November 1971 reflects that the veteran had 
small hiatal and duodenal ulcers.  When the veteran was next 
seen in October 1979 it was noted that he had diabetes 
mellitus, diabetic peripheral neuropathy, and arterial 
vascular insufficiency of both legs.  Gastroenteritis was 
noted in December 1979.  In August 1981 he was seen for 
cellulitis and edema of the right foot.  The entries reflect 
that he was seen frequently thereafter until October 1985 for 
various medical conditions including diabetes mellitus and 
complications secondary to diabetes.

Thereafter, a supplemental VHA opinion was promulgated by the 
Chief of the Infectious Disease Section of the Tampa VA 
Hospital in October 1999, and was as follows:

This is in response to your request for 
supplemental information concerning the 
above referenced [veteran].  I have 
reviewed the C-file and all it's 
contents, including discharge summaries 
from Glens Falls Hospital describing 
admissions during November 29,1986 to 
January 12,1987, and November 23-25, 
1990, during which he expired.  I have 
reviewed the Transcript of Hearing dated 
November 18,1992 in detail as well.

I was asked to comment on the following 
questions:

1.	Was the veteran's POW 
symptomatology, as reported by history, 
an indication of the presence of (a) 
joint swelling due to acute rheumatic 
fever as suggested in the April 1949 
records, or (b) the localized edema of 
either congestive heart failure, wet 
beriberi, or severe malnutrition as 
claimed on appeal?

The [veteran] had symptomatology of 
"migratory polyartirites (sic) of one 
weeks duration following an acute 
tonsillo-pharyngitis" recorded by Joseph 
Feingold, MD on April 16, 1949[,] at Ft. 
Edward, NY.  His record also lists 
"joints were red, hot and swollen - 
subsided without residue - joints 
involved at this time were left ankle, 
right shoulder, and elbow.  Similar 
attack in Jan. 1945 while in 
Germany...".  He lists his diagnosis as 
"recurrent episode of acute rheumatic 
fever".  Unfortunately, no examination 
done by Dr. Feingold is available for 
review.

The [veteran] (then age 29) had another 
examination on June 28, 1949[,] performed 
by F. M. Woolsy Jr., MD in which he 
records the [veteran] stating he "while 
a POW" had "intermittent fever, swollen 
and tender joints.  Was kept in bed 2 
months - no medication."  He 
additionally recorded "April 12,1949[,] 
developed aching, pain, and swelling of 
ankles, knees, wrists, and elbows.  Were 
warm to touch.  In bed 7 wks.  Rx for 
acute rheumatic fever.  Has been out of 
bed four weeks".  Dr. Woolsy recorded 
that on ENT exam the appellant had 
"chronically diseased tonsils with 
exudates.  His cardiac examination noted 
a sinus arrhythmia "but no gross 
disturbance of rhythm".  An apical short 
systolic murmur was described as well as 
a pulmonic systolic one.  He noted no 
swelling or tenderness of the appellant's 
joints.  The rest of the examination was 
unremarkable.  Dr. Woolsy ordered an EKG 
which was read as "sinus arrhythmia, 
marked" but no other changes noted.  A 
chest X-ray was obtained June 30,1949[,] 
and was normal (no evidence of congestive 
heart failure or heart enlargement).  He 
recorded under "31. Diagnosis: Recurrent 
acute rheumatic fever, history" 
(emphasis added) and wrote "it is too 
early to tell whether mitral valve 
scarring is responsible for apical 
systolic murmur.  Suggest re-exam in 6 to 
12 months".

I cannot find any other medical records 
for review in the C-file from then until 
the previously mentioned hospital 
admissions in 1987 and 1990.  On review 
of the Transcripts of Hearing (November 
18,1992), on page 9 Mr. Holland asks the 
appellant's son if the [veteran] ever saw 
a specialist or cardiologist during the 
fifties for his heart, with the response 
by the appellant's son that the [veteran] 
"never saw a doctor for anything up 
until mid-seventies".  In addition, on 
pages 3 and 7 relates severe problems 
with alcohol abuse by the [veteran]. This 
is significant as it is common for 
alcoholics to become deficient in 
thiamine (vitamin B1), and can result in 
"beriberi", occasionally with cardiac 
manifestations, but no such condition was 
ever noted.

The original criteria for the diagnosis 
of rheumatic fever was published by T. 
Duckett Jones, MD, in 1944 in the Journal 
of the American Medical Association and 
is referred to as the Jones Criteria".  
These criteria were established to guide 
physicians in the diagnosis of acute 
rheumatic fever and to minimize its 
overdiagnosis. Supporting evidence of a 
group A streptococcal infection is 
extremely important in this criteria, and 
unfortunately no diagnostic testing was 
done for this POW.  Migratory 
polyarthralgias can be seen with several 
diseases, including trench fever, which 
was frequently seen in past World Wars.  
There is no discussion of the [veteran] 
manifesting any other signs or symptoms 
of rheumatic fever.  There is no evidence 
of congestive heart failure from these 
records as well.

2.	Do the clinical references to the 
terms atherosclerotic vascular disease 
and atherosclerotic cardiovascular 
disease refer to (a) non-cardiac 
atherosclerotic disease or (b) 
atherosclerotic heart disease 
(atherosclerotic coronary artery disease 
or ischemic heart disease)?

The [veteran] had both referred to in 
both admissions to Glen Falls Hospital.  
He had manifestations of atherosclerotic 
heart disease manifest by EKG done 
December 4, 1990 where he had atrial 
fibrillation and evidence of prior 
anteroseptal wall myocardial infarction.  
He also had congestive heart failure 
noted by chest X-ray as well as 
cardiomegaly on December 5, 1990.  Of 
note, he had an echocardiogram done 
during his admission to Glens Falls in 
November[] 1986 that reported no 
vegetations (done since the patient had 
staphylococcal bacteremia) but had LVH 
with septal hypokinesis.  He had 
described severe peripheral vascular 
disease in the admission history and 
physical on November 23, 1990[,] and had 
had a prior left cerebrovascular accident 
in 1986 as well as prior aorto-femoral-
popliteal bypass in 1981, which would be 
indications of severe atherosclerotic 
vascular disease.  A CT scan of the 
abdomen done November 24,1990[,] noted 
heavy calcification of the abdominal 
aorta and other intraabdominal and pelvic 
vessels.

3.	Did the veteran have ischemic heart 
disease at the time of his death and, if 
so, did it cause or materially contribute 
to his death?

As noted above, the [veteran] had 
ischemic heart disease at the time of his 
death.  I am not certain that it caused 
his death, since it seems he died of 
staphylococcal bacteremia and other 
complications (mostly end-stage 
complications of diabetes mellitus), with 
only the death summary available for 
review.  Without more information, 
causality would be conjecture.

In summary, the several reviewed 
evaluations of the appellant did not 
reveal evidence of past acute rheumatic 
fever or clear evidence of rheumatic 
heart disease.  It appears the [veteran] 
expired from complications of diabetes, 
including cardiac and peripheral vascular 
disease, in conjunction with end-stage 
renal failure despite aggressive 
treatment.

A copy of the October 1999 VA medical opinion was provided to 
the appellant's attorney.  In December 1999, the attorney 
advised the Board that there would be no response to this 
second medical opinion.

In January 2000, the Board noted that the Chief of the 
Infectious Disease Section stated that he was not certain 
that the veteran's ischemic heart disease caused his death 
since it seemed the veteran died of staphylococcal bacteremia 
and other complications (mostly end-stage complications of 
diabetes mellitus) with only the death summary available for 
review.  Further, it was noted that it was felt that without 
more information, causality would be conjecture.  Therefore, 
the Board remanded the case for the RO to contact both the 
appellant and Glens Falls Hospital for the purpose of 
obtaining additional medical records.  It was specifically 
stated that the appellant was to be asked to identify any 
treatment for heart disease or ulcer disease, VA or private, 
rendered to the veteran during the years immediately 
preceding his terminal hospitalization in November-December 
1990.  With respect to Glens Falls Hospital, the RO was to 
ask if there are any additional records relating to the 
veteran's terminal hospitalization there in November-December 
1990, other than the hospital summary and attachments 
previously furnished by them in response to the previous 
request in 1994.

In February 2000, the RO sent development letters to both the 
appellant and Glens Falls Hospital in accord with the 
directives of the Board's January 2000 remand.  No response 
appears to be on file in regard to these requests.


Legal Criteria.  Where a veteran served 90 days or more 
during a period of war and diabetes mellitus or 
cardiovascular disease, including hypertension, becomes 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service. 
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309. 

In the case of a veteran who is a former POW and who was 
interned or detained for not less than 30 days, certain 
diseases which become manifest to a degree of 10 percent or 
more at any time after active military service shall be 
considered to have been incurred in service, notwithstanding 
that there is no record of such disease during service.  
Affirmative evidence is required to rebut service incidence.  
The diseases recognized by these presumptive provisions 
include peptic ulcer disease and beriberi heart disease, 
which includes ischemic heart disease if the former POW 
experienced localized edema while in captivity.  38 U.S.C.A. 
§ 1112; 38 C.F.R. § 3.309(c).

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  38 U.S.C.A. § 1310; 
38 C.F.R. § 3.312(a) (1999).  In order to constitute the 
principal cause of death the service-connected disability 
must be one of the immediate or underlying causes of death, 
or be etiologically related to the cause of death.  38 C.F.R. 
§ 3.312(b).  In the case of contributory cause of death, it 
must be shown that a service-connected disability contributed 
substantially or materially to cause death.  38 C.F.R. 
§ 3.312(c)(1).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  38 C.F.R. § 3.102 
(1999).

The threshold question that must be resolved in each case is 
whether the appellant has presented evidence of a well-
grounded claim.  A well-grounded claim is a plausible claim 
that is meritorious on its own or capable of substantiation.  
An allegation that a disorder is service-connected is not 
sufficient; the appellant must submit evidence in support of 
a claim that would "justify a belief by a fair and impartial 
individual that the claim is plausible."  See 38 U.S.C.A. 
§ 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992); 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  The quality 
and quantity of the evidence required to meet this statutory 
burden of necessity will depend upon the issue presented by 
the claim.  Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).

For a well-grounded claim of service connection for the cause 
of the veteran's death, there must be medical evidence which 
demonstrates a nexus between the cause of the veteran's death 
and a disease or injury in service.  See Caluza v. Brown, 
7 Vet. App. 498, 506 (1995).  Lay assertions of medical 
causation or a medical diagnosis cannot constitute evidence 
to render a claim well-grounded.  Grottveit, 5 Vet. App. at 
93.


Analysis.  In the instant case, it has already been 
determined by the June 1998 Court Order and joint motion that 
the appellant's claim of entitlement to service connection 
for the cause of the veteran's death is well grounded.  
38 U.S.C.A. § 5107(a).  Because the claim is well grounded, 
VA has a duty to assist the appellant in developing facts 
pertinent to the claim.  Here, VA has obtained medical expert 
opinions, and there does not appear to be any pertinent 
medical evidence that is not of record or requested by the 
RO.  Thus, the Board finds that VA has fulfilled its duty to 
assist the appellant in developing the facts pertinent to 
this claim.  No further assistance to the appellant is 
required to comply with the duty to assist.

When determining whether a claim is well grounded, the 
credibility of evidence is presumed and the probative value 
of the evidence is not weighed.  However, once the claim is 
found to be well grounded, the presumption that it is 
credible and entitled to full weight no longer applies.  In 
the adjudication that follows, the Board must determine, as a 
question of fact, both the weight and credibility of the 
evidence.  Equal weight is not accorded to each piece of 
material contained in a record; every item of evidence does 
not have the same probative value.

In the instant case, the Board finds that the preponderance 
of the evidence is against a finding that a disability 
incurred in or aggravated by active service was the principal 
or a contributory cause of the veteran's death.

The Board notes that the evidence on file, including the 
October 1999 VHA opinion, shows that the veteran had ischemic 
heart disease at the time of his death.  Further, the records 
on file show that the veteran experienced localized edema 
(i.e., swollen joints) when he was held as a POW.  No 
affirmative evidence appear to be on file which rebuts the 
presumption of service incurrence for the ischemic heart 
disease, even though it was indicated in the October 1999 VHA 
opinion that beriberi could have been caused by the veteran's 
alcohol problems.  See 38 U.S.C.A. § 1112; 38 C.F.R. § 
3.309(c).  Regardless, for the reasons stated below, the 
Board concludes that the preponderance of the medical 
evidence does not support a finding that the veteran died as 
a result of ischemic heart disease.

The only competent medical evidence to specifically address 
the etiology of the veteran's cause of death are the December 
1998 and October 1999 VHA opinions promulgated by the Tampa 
VA Hospital's Chief of Infectious Disease Section.  In 
December 1998, this medical expert concluded that there was 
no objective basis for linking the veteran's death to his POW 
experience, including unsubstantiated wet beriberi while he 
was a POW for three months in 1945.  Rather, it appeared that 
the veteran clearly died of septicemia resulting from his 
long history of diabetes mellitus, severe peripheral vascular 
disease resulting in amputation, and ischemic ulcers of his 
hands secondary to his peripheral vascular disease, and 
history of tobacco abuse.  This physician also noted that the 
veteran had undergone arteriovenous fistula for dialysis 
secondary to chronic end stage renal disease.  Consequently, 
it was concluded that the veteran's death was clearly 
connected to his disease process, rather than to exposure to 
cold or his illness as a POW 45 years previously.  As noted 
above, the appellant's attorney criticized the December 1998 
VHA opinion based, in part, on the fact that it was not clear 
that the medical expert had reviewed the veteran's claims 
file and the records therein.  However, in the subsequent 
October 1999 VHA opinion, the same physician specifically 
stated that he had reviewed the medical records, summarized 
the contents thereof, and concluded that the veteran died of 
staphylococcal bacteremia and other complica-tions (mostly 
end-stage complications of diabetes mellitus).  Nothing in 
the October 1999 VHA opinion indicates that the physician 
questioned the conclusions he made in his previous opinion of 
December 1998.  Furthermore, no competent medical evidence is 
on file which refutes the conclusions reached in either of 
these VHA opinions.

The Board further notes that the VA medical expert was 
requested to determine if ischemic heart disease caused or 
materially contributed to the veteran's death.  In response 
to this question, the medical expert stated in the October 
1999 VHA opinion that only the death summary was available 
for review, and that, "[w]ithout more information, causality 
would be conjecture."  Subsequent efforts to determine if 
any additional medical records were available in regard to 
the period of the veteran's death were unsuccessful.  As 
noted above, VA regulations define "reasonable doubt" as a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
38 C.F.R. § 3.102.  However, the October 1999 VHA opinion 
shows that any opinion relating the veteran's cause of death 
to his active service, to include ischemic heart disease 
presumptively incurred while a POW, would be simply too 
speculative to create a reasonable doubt as to a causal 
relationship between the veteran's death and his military 
service, to include the hardships of his POW experience.  See 
Obert v. Brown, 5 Vet. App. 30, 33 (1993) (suggesting that a 
doctor's opinion, expressed in terms of may, was too 
speculative, on its own, to even establish a well-grounded 
claim); see also Stegman v. Derwinski, 3 Vet. App. 228, 230 
(1992); Bostain v. West, 11 Vet. App. 124, 127 (1998).  
Moreover, as stated above, the December 1998 and October 1999 
VHA opinions support a finding that the veteran's death was 
not due to any incident of his military service, to include 
his captivity as a POW.

It appears that the physician who provided opinions in 
December 1998 and October 1999 did not have the opportunity 
to review the medical records from Dr. Feingold for the 
period from November 1971 to October 1985.  Nevertheless, the 
Board finds that this deficiency is irrelevant in the instant 
case.  The October 1999 VHA opinion makes it clear that 
additional medical records from the time of the veteran's 
death were necessary in order to make an accurate 
determination as to whether it is as likely as not that the 
veteran's death was due to his period of active duty, to 
include ischemic heart disease presumably incurred as a 
result of his POW internment.  Dr. Feingold's records pre-
date the veteran's death by 5 years.  Consequently, these 
records cannot serve to resolve the issue on appeal.

As an additional matter, it is noted that the June 1998 joint 
motion directed the Board to consider whether the veteran had 
peptic ulcer disease at the time of his death, and, if so, 
whether it caused or contributed to his death.  With respect 
to this issue, the Board notes that the medical expert stated 
in the December 1998 VHA opinion that it could not be 
determined that the veteran had peptic ulcer disease.  It was 
also stated that the veteran clearly had upper GI bleeding 
immediately prior to his death, but this was not the cause of 
his demise.  No competent medical evidence is on file which 
refutes this opinion.  Further, nothing in the medical 
expert's subsequent VHA opinion in October 1999 indicated 
that he felt that this prior opinion was inaccurate.  
Therefore, the Board concludes that the preponderance of the 
evidence shows that the veteran did not have peptic ulcer 
disease at the time of his death, and that the upper GI 
bleeding that he experienced immediately prior to his demise 
did not cause or materially contribute to his death.

In summary, the only competent medical opinions to 
specifically address the etiology of the veteran's cause of 
death are against a finding that a disability incurred in or 
aggravated by active service was the principal or a 
contributory cause of the veteran's death.  More importantly, 
the October 1999 VHA opinion reflects that no competent 
medical opinion relating the cause of the veteran's death to 
his period of active duty, to include ischemic heart disease 
presumptively incurred as a result of his POW internment, can 
be made without resorting to "conjecture."  Therefore, the 
Board must conclude that the preponderance of the evidence is 
against the appellant's claim of entitlement to service 
connection for the cause of the veteran's death, and it must 
be denied.  As the preponderance of the evidence is against 
the claim, the reasonable doubt doctrine is not for 
application and the Board has no choice but to deny the 
appellant's claim.  See generally Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 

